DETAILED ACTION
1.	This is a first action on RCE application 16436480.
2.	Claims 9-10 are canceled.
3.	Claims 1-8, 11-20 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-3, 7-8, 11-14, 16-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jesewitz US 8297484, and further in view of Hord US 20190061882.

5.	 As per claim 1 and 14 & 18,   Jesewitz discloses a tower 114 configured to be mounted to a boat, the tower including a first side support and a second side support [190a/b], wherein each of the first side support and second side support are pivotally connected at a respective base [195a/b]; and an actuation assembly 192, wherein the actuation assembly includes a linkage extending between a folding portion of the tower and at least one of the respective bases for moving the tower between a first position. See figs 1-3, col. 4:15-67. He does not 

6.	 As per claim 2, Jesewitz discloses wherein the first side support and the second side support are respectively positioned at opposing ends of a center section of the tower. See fig. 2

7.	 As per claim 3, Jesewitz discloses wherein the actuation assembly 192 is disposed in at least one of the first side support and the second side support. See fig. 2

8.	 As per claim 7 and 16 & 20,  Jesewitz discloses wherein a center of gravity of the tower is longitudinally displaced from the pivotal connection toward a direction of movement of the tower between the first position and the second position. See figs 2-3.

9.	 As per claim 8 and 17,Jesewitz discloses wherein the linkage extends on a longitudinally opposed side of the pivotal connection relative to the center of gravity of the folding portion of the tower. See figs 2-3.



11. As per claim 12, Jesewitz discloses wherein the first height is a greater distance from the deck of the boat than the second height. See figs 2-3

12.	 As per claim 13, Jesewitz discloses wherein the first side support and the second side support are configured to position the center section at a plurality of heights relative to the deck of the boat as the tower moves between the first position and the second position. See figs 2-3

Allowable Subject Matter
13.	Claims 4-6, 15 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
14.	In response to applicants arguments claims 1-3 remain rejected because applicant has not added any new structural limitations to the amendment to overcome the prior art. Applicants arguments in regards to claims 4-6 and 15 and 19 are moot because they are now allowable.  As per claim 14 applicants argument is not sufficient to overcome the art rejection 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOVON E HAYES whose telephone number is (571)272-3115. The examiner can normally be reached 10am-6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/JOVON E HAYES/Examiner, Art Unit 3617                                                                                                                                                                                                        
/S. Joseph Morano/Supervisory Patent Examiner, Art Unit 3617